Citation Nr: 1444103	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in the Virtual VA file reveals May 2013 correspondence and the transcript of the August 2014 Travel Board hearing.

In May 2014 and June 2014 correspondence, the Veteran has raised the issues of entitlement to special monthly compensation based on the need for aid and attendance and for reevaluation of whether countable income is excessive for the payment of nonservice-connected pension benefits.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ), and the Board does not have jurisdiction over them.  Therefore, these issues are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed diabetes mellitus as a result of exposure to Agent Orange while stationed in Thailand.  He and his spouse have asserted that he was tasked with unloading aircraft that had been covered with Agent Orange while flying over the Republic of Vietnam.  The Veteran indicated at the August 2014 Board hearing that while station in Thailand he was, at times, assigned patrol duties, performed guard duty, and loaded and unloaded airplanes.  The Veteran's personnel records show that from September 1968 to August 1969 he was stationed at Korat Air Force Base in Thailand, where he worked primarily as a pick-up and delivery driver.  It is unclear whether this might have resulted in passage to or near the perimeter of the Air Base.  The Veteran's DD Form 214 indicates that his specialty was storage and issue clerk.

In March 2010 the RO submitted a Personnel Information Exchange System (PIES) request for the Veteran's personnel and service medical records and indicated that they were requesting information regarding a claim for posttraumatic stress disorder (PTSD), despite the fact that the Veteran had filed a claim for diabetes mellitus, not for PTSD.  In October 2010, based on review only of the Veteran's personnel and service treatment records, the RO issued a formal finding of lack of information to corroborate herbicide exposure.

Although the Veteran's service records do not show that he was ever officially assigned duties as a security policeman, security patrol dog handler, or member of the security police squadron while stationed at Korat Air Force Base, there is no evidence regarding whether the Veteran had any work near the air base perimeter, and furthermore the Veteran has testified that he did at times perform this type of work.  See VA Adjudication Procedure Manual M21-1 Manual Rewrite, IV.ii.C.10.q.  The Board finds that further efforts should be made to verify the Veteran's assertions of herbicide exposure by contacting all appropriate sources, including the U.S. Army and Joint Services Records Research Center (JSRRC).  This should include a discussion of whether pick-up and delivery of supplies may have reasonably taken him near the perimeter of the Air Base.

Even if the Veteran does not qualify for a presumption of exposure to herbicides, he may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran has credibly provided lay statements describing his direct exposure to airplanes and cargo that had been exposed to Agent Orange, which he contends caused his currently diagnosed diabetes mellitus.  He has also indicated, both to VA and to his private doctor several years prior to filing this claim, that he was first diagnosed with diabetes mellitus in 1972, only 3 years after his separation from service.  VA should therefore obtain a medical opinion regarding the possible nexus between his claimed exposure to herbicides and diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, at the August 2014 Board hearing, the Veteran's spouse indicated that she had medical records of the Veteran from 1972, following his diagnosis of diabetes mellitus in 1971.  While she stated that these records were submitted to the RO, they are not currently associated with the claims file.  The Veteran and his representative must be notified that these medical records are not currently of record and asked to provide VA with copies of these private medical records.

The record also indicates that the Veteran has received medical treatment at the VA  Hudson Valley Health Care System in Montrose, New York and at the Castle Point Campus.  The record currently contains treatment records dating up to April 2011.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and request that they submit copies of all relevant, private medical records of the Veteran from 1972 to the present which pertain to the treatment or diagnosis of diabetes mellitus.

2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Montrose and Castle Point VA Hudson Valley Health Care System since April 2011.  

3.  Contact the JSRRC and any other appropriate organization to obtain additional information regarding the Veteran's service and duties while stationed at Korat Air Force Base in Thailand from September 1968 to August 1969.  Request that they attempt to verify or determine the likely extent of exposure to herbicides while stationed there.  This should include a discussion or evidence of picking up and moving supplies might reasonably have taken the appellant to the perimeter of the Air Base.  After a response is received, the Veteran must be notified of the response and of any further actions that will be taken with respect to the claim.

4.  Obtain a medical opinion from a qualified VA physician regarding the likely etiology of the Veteran's diabetes mellitus.  All relevant records, including access to any records in Virtual VA and VBMS, must be made available to and reviewed by the examiner.

The examiner is asked to discuss whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's diabetes mellitus had its onset during or was otherwise caused by his service, including his potential exposure to Agent Orange and other herbicides while stationed at Korat Air Force Base in Thailand (to the extent that is shown).  The examiner must discuss the Veteran's credible lay statements that his job required him to unload cargo from aircraft that had been exposed to Agent Orange and that he sometimes performed patrol duties, which would possibly lead him near areas that had been sprayed with herbicides.  The examiner must also discuss the Veteran's assertion that he was first diagnosed with Agent Orange in 1971 or 1972 and state whether it is at least as likely as not that the Veteran's diabetes mellitus had its onset within one year of his separation from active duty in August 1969.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5.  Ensure that the medical opinion report fully complies with this remand and the questions presented in the request, to include that the examiner documented consideration of all records, and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



